DETAILED ACTION
This Office Action is responsive to the amendment filed on 2/11/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 2/11/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, WO2005/123828, in view of Grein et al, US2010/0022715.
The disclosure of Park is discussed in the previous Office Action, incorporated herein by reference (for claims 1-3, 5).
Briefly, Park discloses a crosslinkable composition used in the production of insulating coatings for conductive cables, wherein said composition comprises a base 
Park is silent regarding the use of an ethylene/acrylate copolymer having an ethylene content in the range of 55 to 75% by mass and an ethylene/methyl acrylate copolymer.
Grein discloses a composition used in the production of insulating layers for cables (abstract), wherein said composition comprises a base resin comprising 1) a propylene copolymer such as an EPDM and 2) a polar ethylene copolymer comprising ethylene and a polar comonomer such as an alkyl acrylate comonomer (abstract; ¶0016-0018,0035, 0039-0041). Said polar ethylene copolymer comprises 2 to 40% by weight of the comonomer (0042) and (deduced) 60 to 98% by weight ethylene. As taught by Grein, the combination of the propylene copolymer and the polar ethylene copolymer results in a final composition having improved stress whitening characteristics. Note that the range for ethylene content disclosed by Grein overlaps the claimed range for ethylene content (for claims 1, 9). Grein further teaches that a copolymer of ethylene and a C1 alkyl acrylate (i.e., methyl acrylate) can be added to the EPDM as the polar ethylene copolymer to improve stress whitening (¶0040-0041).
Park and Grein both disclose the production of compositions which are a blend of EPDM and an ethylene/acrylate copolymers which are used in the production of insulating layers for cables. As the references are directed towards the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Park by using an ethylene/acrylate copolymer having 
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed invention in view of the combined teachings of Park and Grein (for claims 1, 9, 10).
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park et al, WO2005/123828, and Grein et al, US2010/0022715, as applied to claims 1-3,5, 9, and 10 above, and further in view of Hashimoto et al, US5374778.
The disclosures of Park and Grein are discussed earlier in this Action.
Park is silent regarding the production of a wire harness comprising the conductive cable.
Hashimoto teaches a wire harness configuration wherein a plurality of insulated conductive cables are coated with foil to form electrostatic/magnetic shielding layers, providing good shielding effects adjacent to the connectors (abstract). As taught by Hashimoto, it was known in the art to use such wire harness setups to provide shielding to the conductive cables and eliminate the influences of external, ambient noise (Column 1, lines 12-21).
Park and Hashimoto are both directed towards the field of conductive cables.  Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the prior art teachings by incorporating the conductive cable of Park into a wire harness, in order to obtain the shielding benefits taught by Hashimoto.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park et al, WO2005/123828, and Grein et al, US2010/0022715, as applied to claims 1-3,5, 9, and 10 above, and further in view of Kitagawa et al, JP60155250.
The disclosures of Park and Grein are discussed earlier in this Action.
Park teaches that the composition of WO2005/123828 comprises 5 to 60 parts by weight of a brominated organic flame retardant (for claim 8) and 10 to 60 parts of an inorganic flame retardant (Page 13: lines 16-19; Page 14: lines 2-5). Based on these numbers, the weight ratio of brominated flame retardant to inorganic flame retardant is in the range of 0.1 : 1  to about 6 : 1, overlapping the claimed range (for claim 8).
Park is silent regarding the use of an antimony flame retardant.
As taught by Kitagawa, antimony compounds such as antimony trioxide were known in the art to act as flame retardants for polyolefin compositions (abstract, Page 2: lines 24-27).
The composition of Park is an olefin rubber-based composition which contains a combination of a brominated organic flame retardant and an inorganic flame retardant. As taught by Kitagawa, it was known in the art that antimony compounds such as antimony trioxide were suitable for use as flame retardant in olefin-based rubbers. Barring .   
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive with respect to the rejection over Park.
Applicant argues that the prior art does not teach the use of an ethylene/(meth)acrylate copolymer having the required ethylene content. This argument is not persuasive in view of the new grounds of rejection outlined earlier in this Action with respect to the rejection over the combination of Park and Grein.
Applicant argues that the composition of Park “has a different structure” than the claimed invention, and that there is therefore no evidence tending to show that the prior art composition would be characterized by the claimed properties of tensile strength and heat resistance. 
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). As discussed in the previous Action and this Action, the prior art renders obvious the production of a crosslinked composition which comprises the same components-i.e., EPDM, an ethylene/acrylate copolymer having the required ethylene content, and a flame retardant-combined with one another in the same amounts as recited in the instant claims. As the composition rendered obvious by the prior art appears to be the same as the claimed invention, it is reasonably expected that it would have the same properties as those recited in the instant claims. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the claimed composition would not be present in the composition rendered obvious by the prior art.
Applicant’s arguments with respect to the rejection over Yanagawa et al, WO2018/074233, have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to the rejection over Nakayama et al, US2008/0053696, have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to the claims.

Conclusion
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                                                                            

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765